Case 7:19-cr-01367 Document1 Filed on 06/20/19 in TXSD Page 1of1

 

 

AO 91 (Rev 8/01) Criminal Complaint . United States bes . .
United States District Court | JUN 8-8 2019

‘SOUTHERN DISTRICT OF . TEXAS
McALLEN DIVISION David J. Bradley, Clerk

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Alexandru Zatreanu
Case Number: M-19-/45 dong
AKA: Alexandru Viezure

IAE YOB: 1989
Romania
(Name and Address of Defendant)

J, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about June 18, 2019 in Starr County, in

 

the Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Romania in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title __8 _ United States Code, Section(s) : 1326 (Felony)
1 further state that | am a(n) Border Pati Patrol Agent and that this complaint is based on the
following facts:

 

Alexandru Zatreanu was encountered by Border Patrol Agents near Roma, Texas on June 18, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on June 18, 2019, near Roma, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on February 5, 2019 through Los Angeles, California. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. -

Approved ay AUS A S. DUPINZZA wlzoliq 2:3 lpm

BR Flan,

Continued on the attached sheet and made a part of this complaint: oo, [ yes |X |No

 

Sworn to before me and subscribed in my presence, .
June 20, 2019 Yoo ffs
—/ A

 

 

Peter E. Ormsby , U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer Sonate of Judicial Officer (
